 
Exhibit 10.2


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT, made this 10th day of January, 2011, by and between
Victory Energy Corporation, a Nevada corporation (hereinafter called “Company”),
and Stanley L. Lindsey, Jr., an individual residing at 304 Furr Mays Road,
Smithville, Texas 78957  (hereinafter called “Employee”).


BACKGROUND


Company wishes to employ Employee and Employee wishes to enter into the employ
of Company on the terms and conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, Company and Employee
agree as follows:


1. Definitions. As used herein, the following terms shall have the meanings set
forth below unless the contexts otherwise requires.


 “Affiliate” shall mean any person or entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, Company.


 “Arbitrable Claims” shall have the meaning specified in Section 12.1 hereof.


 “Base Salary” shall mean the annual rate of base pay set forth in Section 5.1,
as such amount may be adjusted from time to time.


 “Board” shall mean the Board of Directors of Company.


 “Business” shall mean the business conducted by Company in the past and on the
date of execution of this Agreement, including business activities under
investigation or in developmental stages, all other business activities which
flow therefrom by a foreseeable expansion of the present activities of Company,
all business activities which may be developed by Company during the period of
Employee’s employment by Company, and all business activities now conducted by
Company or any Affiliate or which may be developed by Company or any Affiliates
during such period as foreseeable expansions of their present activities.


 “Cause” shall mean


 (a) Unsatisfactory performance, incompetence, unfitness for service, or
habitual neglect of duty;


 (b) Gross negligence;


 
 

--------------------------------------------------------------------------------

 
 
 (c) Insubordination or willful failure to perform required duties;


 (d) Material failure to carry out directives of the Board or superior Company
officers or to perform Employee’s duties under this Agreement;


 (e) Willful violation of any express direction of the Board of Directors or any
supervisor of Employee or willful violation of any rule, regulation, policy, or
plan established by Company from time to time regarding the conduct of its
employees and/or its business;


 (f) Willful misconduct;


 (g) Fraud, misappropriation or dishonesty relating to or involving Company in
any material way;


 (h) Conviction of a crime involving dishonesty, breach of trust, mental or
physical harm to any person, or moral turpitude whether or not related to
Employee’s employment or entry of a plea of nolo contendere (or similar plea) to
a charge of such an offense;


 (i) Possession, use or being under the influence of any unlawful controlled
substance on Company property or on Company business; or use or being under the
influence of alcohol to an extent that it interferes on a continuing and
material basis with the performance of Employee’s duties under the Agreement;


(j) Supplying materially misleading information to Company or for Company’s use
in any application or other document provided by Employee to the Company
submitted in connection with Employee’s employment with the Company and/or
selection employment;


(k) Willful unauthorized disclosure or use of Confidential Information, unless
such disclosure or use was (i) believed in good faith by Employee to be
appropriate in the course of properly carrying out Employee’s duties under the
Agreement, or (ii) required by law;


(l) Material breach of this Agreement and failure to cure such breach within ten
(10) days after written notice thereof;


(m) Willful violation of Sections 8 or 9 of this Agreement relating to
confidential information and inventions;


(n) Material conflict of interest not disclosed in advance in writing by
Employee to the Board and approved in writing by the Board; or


 (o) Willful conduct contrary to the best interest of Company;


 “Company Property” shall have the meaning specified in Section 7.4 hereof.
 
“Competitive Activity” shall have the meaning specified in Section 8.3 hereof.


 
2

--------------------------------------------------------------------------------

 
 
 “Confidential Information” shall have the meaning specified in Section 8.1
hereof.


 “Disability” shall have the meaning specified in Section 7.1 hereof.


“Effective Date” shall mean date the agreement commences.


 “Inventions” shall have the meaning specified in Section 9.1 hereof.


 “Restricted Area” shall have the meaning specified in Section 8.4 hereof.


 “Restricted Period” shall have the meaning specified in Section 8.4 hereof.


 “Period of Employment” shall mean the period Employee is employed under the
terms of this Agreement, as it may be renewed, extended, or modified.


 “Subsidiary” shall mean any corporation in which Company owns directly or
indirectly 50% or more of the Voting Stock or 50% or more of the equity; or any
other venture in which it owns either 50% or more of the voting rights or 50% or
more of the equity, or in which the Company serves as Managing Partner.


 “Voting Stock” shall mean capital stock of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation.


2. Employment. Company hereby employs Employee and Employee hereby accepts
employment by Company for the period and upon the terms and conditions specified
in this Agreement.


3. Position and Responsibilities.


3.1           Employee shall serve in the position of Vice President and Chief
Operating Officer and shall have such authority and responsibilities as Company
may determine from time to time consistent with such position. Employee shall
perform any other duties reasonably required by Company the Board and
supervisors to be specified and, if requested by Company, shall serve as an
officer or director of Company or any Subsidiary without additional
compensation.


3.2           During the Period of Employment, (i) Employee’s entire working
time, energy, skill and best efforts shall be devoted to the performance of
Employee’s duties hereunder in a manner which will faithfully and diligently
further the business and interests of Company; and (ii) except upon the prior
written consent of Company, Employee shall not accept any other employment, or
engage, directly or indirectly, in any other business, commercial, or
professional activity (whether or not providing compensation) that is or may be
competitive with Company or any Affiliate, or that might create a conflict of
interest with Company or any Affiliate, or that otherwise might interfere with
the business of Company or any Affiliate.   Employee may engage in charitable,
civic, fraternal, professional and trade association activities that do not
interfere materially with Employee’s obligations to Company.


 
3

--------------------------------------------------------------------------------

 
 
3.3           Employee shall work out of Company’s principal executive office in
the City of Austin, Texas. It is acknowledged that Employee’s duties may require
extensive travel.


4. Term. This agreement shall commence on the Effective Date and shall continue
unless earlier terminated under Section 7 herein.


5. Compensation.


5.1           For all of the services rendered by Employee to Company, Employee
shall receive: Base Salary at the gross annual rate of one hundred eighty
thousand Dollars ($180,000), payable in installments in accordance with
Company’s regular payroll practices in effect from time to time. All
compensation under this Agreement shall be paid less withholdings required by
law and less deductions agreed to by Company and Employee.


Employee’s Base Salary will be reviewed from time to time in accordance with the
established procedures of Company for adjusting salaries for similarly-situated
employees and may be adjusted in the sole discretion of the Company or the
Board.


6. Benefits. During the Period of Employment, Company shall provide Employee the
following benefits:


6.1           The benefits made generally available by the Company to
similarly-situated employees, in accordance with the benefit plans established
by the Company, and as may be amended from time to time in the Company’s sole
discretion.


6.2           Employee shall be entitled to Three (3) weeks paid vacation during
each year, subject to Company’s generally applicable policies relating to
vacations. Employee shall take vacations at such time or times as shall be
approved by Company, which approval shall not be withheld unreasonably.


6.3           Company will reimburse Employee for all reasonable and necessary
expenses incurred by Employee in connection with the performance of Employee’s
duties upon receipt of supporting documentation in accordance with Company’s
regular reimbursement procedures and practices in effect from time to time. The
Board of Directors from time to time may require prior approval for individual
expense items in excess of pre-established aggregate amounts for a fixed period
or in excess of pre-established amounts for any type of expenditure during any
fixed period.


7. Termination.


7.1           At-Will Employment.


 
4

--------------------------------------------------------------------------------

 
 
(a) The employment of Employee shall be at-will.  The Employee or Company may
terminate Employee’s employment at any time, without any advance notice, for any
or no reason, notwithstanding anything to the contrary contained in or arising
from any statements, policies or practices of the Company relating to the
employment, discipline, or termination of its employees.  Upon and after such
termination, all obligations of the Company under this Agreement shall cease.


(b) If Employee is unable to perform the essential duties or responsibilities of
his position specified hereunder due to partial or total disability or
incapacity resulting from a mental or physical illness, injury or any other
cause for a period of Twelve (12) consecutive weeks or for a cumulative period
of Ninety (90) business days during any Twelve (12) month period (“Disability”),
then, to the extent permitted by law, Company shall have the right to terminate
Employee’s employment.  The Company shall pay to employee all compensation to
which Employee is entitled up through the date of termination, and thereafter
all obligations of the Company under this Agreement shall cease.


7.2           If Employee dies during the Period of Employment, Employee’s
employment with the Company shall terminate or on the last day of the calendar
month in which the death occurs.  The Company shall pay to Employee’s
beneficiaries or estate, as appropriate, any compensation then due and
owing.  Thereafter, all obligations of the Company under this Agreement shall
cease except as otherwise provided by law or by Company-sponsored benefit plans.


7.3.           For Cause. Company may terminate Employee’s employment
relationship with Company at any time for Cause. Upon Employee’s termination for
Cause the Company shall pay Employee all compensation that may be due and owing
through the date of termination and, thereafter, all obligations of the Company
under this Agreement shall cease.


7.4           Termination Obligations.


(a) All tangible Company Property shall be returned promptly to Company upon
termination of the Period of Employment. For purposes of this Agreement, Company
Property means all equipment and all tangible and intangible information
relating to Company, its employees and its customers or vendors furnished to,
obtained by or prepared by Employee or any other person during the course of or
incident to employment by Company are and shall remain the sole property of
Company (“Company Property”).  Company Property shall include, but not be
limited to, computer equipment, books, manuals, records, reports, notes,
correspondence, contracts, customer lists, business cards, advertising, sales,
financial, personnel, operations, and manufacturing materials and information,
data processing reports, computer programs, software, customer information and
records, business records, price lists or information, and samples, and in each
case shall include all copies thereof in any medium, including paper, electronic
and magnetic media and all other forms of information storage.


(b) Upon termination of the Period of Employment, Employee shall be deemed to
have resigned from all offices and directorships then held with Company or any
Affiliate.


 
5

--------------------------------------------------------------------------------

 
 
(c) Employee’s obligations under this Section 7.4 on Termination Obligations,
Section 9 on Confidential Information and Competitive Activity, Section 9 on
Inventions, Section 10 on Arbitration, Section 12.5 on Injunctive Relief, and
Section 12.6 on Attorneys’ Fees and Expenses shall survive the termination of
the Period of Employment and the expiration or termination of this Agreement.


(d) Following any termination of the Period of Employment, Employee shall
cooperate fully with Company in all matters relating to completing pending work
on behalf of Company and the orderly transfer of work to other employees of
Company. Employee shall also cooperate in the defense of any action brought by
any third party against Company that relates in any way to Employee’s acts or
omissions while employed by Company.


 
8.
Confidential Information and Competitive Activity.



Employee hereby acknowledges that, during and solely as a result of his
employment by Company, Employee has received and will continue to receive
special training and education with respect to the operations of Company’s
business and other related matters, and access to confidential information and
business and professional contacts. In consideration of such special and unique
opportunities afforded by Company to Employee as a result of Employee’s
employment, the Employee hereby agrees as follows:


8.1           “Confidential Information” shall mean any information, tangible or
intangible, relating to the Company or to its products, finances, budgets,
methods, policies, procedures, business or other plans, computer or other data,
techniques, research or development projects or results, customers or clients,
employees, trade secrets, or other knowledge or processes of or developed by
Company or any other confidential information relating to or dealing with the
business of Company, made known to Employee or learned or acquired by Employee
while in the employ of Company, but Confidential Information shall not include
information lawfully known generally by [or readily accessible to] the trade or
the general public.


8.2           During the Period of Employment, Employee shall use and disclose
Confidential Information only for the benefit of Company and only as necessary
to carry out Employee’s responsibilities under this Agreement. After the Period
of Employment, Employee shall not, directly or indirectly, disclose to any
person or entity, or use for the direct or indirect benefit or any person or
entity, any Confidential Information, without the express written permission of
Company. The foregoing provisions shall be in addition to (and not a limitation
of) any legally applicable protections of Company’s interest in confidential
information, trade secrets, and the like.


8.3           During the Period of Employment, Employee shall not engage
anywhere directly or indirectly in (as a principal, shareholder, partner,
director, officer, agent, employee, consultant or otherwise) or be financially
interested in any business which is involved in business activities which are
the same as, similar to, or in competition with business activities carried on
by Company (“Competitive Activity”).


 
6

--------------------------------------------------------------------------------

 


8.4           For one year after the Period of Employment (“Restricted Period”),
Employee shall not engage in Competitive Activity in any county of any state in
which Company conducted business at any time during the Period of Employment
(“Restricted Area”), unless such Competitive Activity can be carried out without
any use or disclosure whatsoever of trace secrets.


8.5           During the Period of Employment (and during the Restricted Period
in the Restricted Area), Employee shall not directly or indirectly solicit,
induce or attempt to induce any employee, customer, independent contractor or
supplier of Company to terminate employment or any other relationship with
Company.


8.6           Nothing contained in this Section 8 shall prevent Employee from
holding for investment no more than one percent (1%) of any class of equity
securities of a company whose securities are publicly traded on a national
securities exchange or in a national market system.


8.7           Employee acknowledges that the restrictions contained in the
foregoing Sections 8.2 through 8.5, in view of the nature of the business in
which Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of Company, that their enforcement will not impose a
hardship on Employee or significantly impair Employee’s ability to earn a
livelihood and that any violation thereof would result in irreparable injuries
to Company. Employee therefore acknowledges that, in the event of Employee’s
violation of any of these restrictions, Company shall be entitled to obtain from
any court of competent jurisdiction preliminary and permanent injunctive relief
as well as damages and an equitable accounting of all earnings, profits and
other benefits arising from such violation, which rights shall be cumulative and
in addition to any other rights or remedies to which Company may be entitled.


8.8           If the Restricted Period or the Restricted Area specified in
Sections 8.4 and 8.5 above should be adjudged unreasonable in any proceeding,
then the period of time shall be reduced by such amount or the area shall be
reduced by the elimination of such portion or both such reductions shall be made
so that such restrictions may be enforced for such time and in such area as is
adjudged to be reasonable. If Employee violates any of the restrictions
contained in the foregoing Sections 8.4 and 8.5, the Restricted Period shall be
extended by a period equal to the length of time from the commencement of any
such violation until such time as such violation shall be cured by Employee to
the satisfaction of Company. Employee hereby expressly consents to the
jurisdiction of any court within the Restricted Area to enforce the provisions
of this Section 8, and agrees to accept service of process by mail relating to
any such proceeding. Company may supply a copy of Section 8 of this Agreement to
any future or prospective employer of Employee.


9.           Inventions.


 
7

--------------------------------------------------------------------------------

 
 
9.1           “Inventions” shall mean any and all writings, original works or
authorship, inventions, ideas, trademarks, service marks, patents, copyrights,
know-how, improvements, processes, designs, formulas, discoveries, technology,
computer hardware or software, procedures and/or techniques which Employee may
make, conceive, discover, reduce to practice or develop, either solely or
jointly with any other person or persons, at any time during the Period of
Employment, whether or not during working hours and whether or not at the
request or upon the suggestion of Company, which relate to or are useful in
connection with any business now or hereafter carried on or contemplated by
Company, including developments or expansions of its present fields of
operations.


9.2           Employee shall make full disclosure to Company of all Inventions
and shall do everything necessary or desirable to vest the absolute title
thereto in Company. Employee shall write and prepare all specifications and
procedures regarding such inventions, improvements, processes, procedures and
techniques and otherwise aid and assist Company so that Company can prepare and
present applications for copyright or Letters Patent therefore and can secure
such copyright or Letters Patent wherever possible, as well as reissues,
renewals, and extensions thereof, and can obtain the record title to such
copyright or patents so that Company shall be the sole and absolute owner
thereof in all countries in which it may desire to have copyright or patent
protection. Employee shall not be entitled to any additional or special
compensation or reimbursement regarding any Invention.


9.3           All Inventions shall be the sole and exclusive property of
Company. Employee agrees to, and hereby does, assign to Company all of
Employee’s right, title, and interest (throughout the United States and in all
foreign countries), free and clear of all liens and encumbrances, in and to each
Invention.


10.           Arbitration.


10.1           Arbitrable Claims. To the fullest extent permitted by law, all
disputes between Employee (and his attorneys, successors and assigns) and
Company (and its Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys and assigns) relating in any manner whatsoever to
the employment or termination of Employee, including, without limitation, all
disputes arising under this Agreement (“Arbitrable Claims”), shall be resolved
by arbitration. All persons and entities specified in the preceding sentence
(other than Company and Employee) shall be considered third-party beneficiaries
of the rights and obligations created by this Section on Arbitration. Arbitrable
Claims shall include, but are not limited to, contract (express or implied) and
tort claims of all kinds, as well as all claims based on any federal, state or
local law, statute or regulation, excepting only claims under applicable
workers’ compensation law and unemployment insurance claims. By way of example
and not in limitation of the foregoing, Arbitrable Claims shall include any
claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act and the
California Fair Employment and Housing Act.


 
8

--------------------------------------------------------------------------------

 
 
10.2           Procedure. Arbitration of Arbitrable Claims shall be in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association, as amended (“AAA Employment Rules”), as
augmented in this Agreement. Arbitration shall be initiated as provided by the
AAA Employment Rules, although the written notice to the other party initiating
arbitration shall also include a statement of the claim(s) asserted and the
facts upon which the claim(s) are based. Arbitration shall be final and binding
upon the parties and shall be the exclusive remedy for all Arbitrable Claims.
Either party may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Otherwise, neither party shall
initiate or prosecute any lawsuit or administrative action in any way related to
any Arbitrable Claim. All arbitration hearings under this Agreement shall be
conducted in Austin, Texas, and the laws of the State of Texas shall apply to
any disputes submitted to arbitration.  THE PARTIES HEREBY WAIVE ANY RIGHTS THEY
MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING, WITHOUT
LIMITATION, ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY OR
ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.


10.3           Arbitrator Selection and Authority. All disputes involving
Arbitrable Claims shall be decided by a single arbitrator. The arbitrator shall
be selected by mutual agreement of the parties within thirty (30) days of the
effective date of the notice initiating the arbitration. If the parties cannot
agree on an arbitrator, then the complaining party shall notify the AAA and
request selection of an arbitrator in accordance with the AAA Employment Rules.
The arbitrator shall have authority to award equitable relief, damages, costs
and fees (including attorneys’ fees) to the same extent that, but not greater
than, a court would have. The fees of the arbitrator shall be paid by the
Company would render this Section of Arbitration unenforceable, in which case
the arbitrator shall apportion said fees so as to preserve enforceability. The
arbitrator shall have exclusive authority to resolve all Arbitrable Claims,
including, but not limited to, whether any particular claim is arbitrable and
whether all or any part of this Agreement is void or unenforceable.


10.4           Continuing Obligations. The rights and obligations of Employee
and Company set forth in this Section on Arbitration shall survive the
termination of Employee’s employment and the expiration of this Agreement.


11. Prior Agreements Employee represents to Company: (a) that there are no
restrictions, agreements or understandings, oral or written, to which Employee
is a party or by which Employee is bound that prevent or make unlawful
Employee’s execution or performance of this Agreement; and (b) none of the
information supplied by Employee to Company or any representative of Company or
placement agency in connection with Employee’s employment by Company misstated a
material fact or omitted information necessary to make the information supplied
not materially misleading; and (c) Employee does not have any business or other
relationship that creates a conflict between the interests of Employee and the
Company.


12. Miscellaneous.


12.1           Binding Nature of Agreement. This Agreement shall be binding upon
Company and shall inure to the benefit of Company, its present and future
Subsidiaries, successors and assigns, including any transferee of the business
operation, as a going concern, in which Employee is employed and shall be
binding upon Employee, Employee’s heirs and personal representatives. None of
the rights or obligations of Employee hereunder may be assigned or delegated,
except that in the event of Employee’s death or Disability, any rights of
Employee hereunder shall be transferred to Employee’s estate or personal
representative, as the case may be. Company may assign its rights and
obligations under this Agreement in whole or in part to any one or more
Subsidiaries or successors. Any entity into which Company is merged or with
which Company is consolidated or which acquires the business of Company or the
business unit in which Employee is to be principally employed shall be deemed to
be a successor of Company for purposes hereof.


 
9

--------------------------------------------------------------------------------

 
 
12.2           Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.


12.3           Entire Agreement. This Agreement contains the entire
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, express or implied, oral or written, except as herein contained.
This Agreement may not be modified or amended other than by an agreement in
writing executed by Employees and the President/CEO of the Company. To the
extent that the practices, policies or procedures of Company, now or in the
future, are inconsistent with the terms of this Agreement, the provisions of
this Agreement shall control. Notwithstanding the foregoing, nothing herein
shall limit the application of any generally applicable Company policy,
practice, plan or the terms of any manual or handbook applicable to Company’s
employees generally.


12.4           Interpretation. This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any party. By way
of example and not in limitation, this Agreement shall not be construed in favor
of the party receiving a benefit nor against the party responsible for any
particular language in this Agreement.


12.5           Injunctive Relief.  Notwithstanding anything contained in this
Agreement to the contrary, if Employee commits a breach, or threatens to commit
a breach, of any of the provisions of Sections 8 or 9, Company shall have the
following rights and remedies (each of which shall be independent of the other,
and shall be severally enforceable, and all of which shall be in addition to,
and not in lieu of, any other rights and remedies available to Company at law or
in equity):


(a)           The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged by Employee that any such breach or threatened breach will or may
cause irreparable injury to Company and that money damages will or may not
provide an adequate remedy to Company; and


(b)           The right and remedy to require Employee to account for and pay
over to Company all compensation, profits, monies, increments, things of value
or other benefits derived or received by Employee as the result of any acts or
transactions constituting a breach of any of the provisions of Sections 8 or 9
of this Agreement, and Employee hereby agrees to account for and pay over all
such compensation, profits, monies, increments, things of value or other
benefits to the Company.


 
10

--------------------------------------------------------------------------------

 
 
Employee specifically agrees not to object to any application made by the
Company to any court having equity jurisdiction, seeking an injunction
restraining Employee from committing, threatening or continuing any violation of
Sections 8 or 9 of this Agreement.


12.6           Attorneys’ Fees and Expenses. In the event that any action, suit
or other proceeding at law or in equity is brought to enforce the provisions of
this Agreement, or to obtain money damages for the breach thereof, and such
action results in the award of a judgment for money damages or in the granting
of any injunction in favor of Company, then all reasonable expenses, including,
but not limited to, reasonable attorneys’ fees and disbursements (including
those incurred on appeal) of Company in such action, suit or other proceeding,
shall (on demand of Company) forthwith be paid by Employee. If such action
results in a judgment in favor of Employee, then all reasonable expenses,
including, but not limited to, reasonable attorneys’ fees and disbursements
(including those incurred on appeal) of Employee in such action, suit or other
proceeding, shall (on demand of Employee) forthwith be paid by Company.


IN WITNESS WHEREOF, the parties have executed this Agreement on January 10,
2011.





 
COMPANY
         
Victory Energy Corporation,
   
A Nevada corporation
               
 
By:
/s/ Robert J Miranda      
Robert J Miranda
            Its:  Chief Executive Officer  

 
 

 
EMPLOYEE
         
Stanley L. Lindsey, Jr.
               
 
By:
/s/ Stanley L. Lindsey, Jr.      
Stanley L. Lindsey, Jr.
         

 
 
11

--------------------------------------------------------------------------------

 
 